RUDKIN, Circuit Judge
(dissenting).
I do not think that a territorial judge is as free from the control of a territorial Legislature as is a United States District Judge from the control of a state Legislature, and I entertain grave doubt whether a legislative act providing that a territorial court in Alaska shall charge the jury in writing and before the argument is anything more than a minor regulation having to do with practice and procedure. United States v. Wigger, 235 U.S. 276, 281, 35 S.Ct. 42, 59 L.Ed. 226. To so regulate the practice and procedure is certainly a right subject of legislation, and it can hardly be said that such a regulation deprives the judge of any authority, jurisdiction, or function within the meaning of section 3 of the act creating a legislative assembly in that territory. 37 Stat. 513.
The judgment should be reversed.